By the Court, Shafter, J.:
This is a petition for a mandamus commanding the defend-, ant Board to contract with Bowers for the completion and publication of á certain map of the County of Sonoma. The petition was démurred to.
It appears that the petitioner having “ conceived a design of compiling and publishing a topographical map of Sonoma County,” applied to the Legislature in March, 1863, for aid, and that thereupon an Act was passed entitled “An Act to authorize the Board of Supervisors to appropriate money for a map.” Though the body of the Act, so far as the mere letter is concerned, is mandatory, still we are satisfied that it was not the intention of the Legislature to compel the Board of Supervisors outright “ to contract ” for a map, and to pay him therefor the sum of five thousand dollars. The Act contains no description of the size of the map, nor direction as to the style in which it is to be finished and put up. In view of the fact that the Board is authorized to contract, etc., we infer that it was the intention of the Legislature to refer the question, ■ to some extent, at least, to the better knowledge and judgment of the local authorities. Why should the Legislature have authorized the Board to contract for a map for a given sum, if its purpose was, after all, to force a purchase in invitum, without the slightest reference to the judgment and free will of the county officers ?
The petition and affidavit are adjudged to be insufficient, and the application is dismissed.